            Case 1:19-cr-00233-LAK Document 44 Filed 06/27/19 Page 1 of 2




                                                                  June 27, 2019


                                                                                                                 VIA ECF
Honorable Lewis A. Kaplan
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

                 Re:      United States v. Abdel-Wadood, 19 Cr. 233

Dear Judge Kaplan:

             I write to seek a modification of Mustafa Abdel-Wadood’s bail conditions. The
government (AUSA Brendan Quigley) consents to this modification.

              Mr. Abdel-Wadood is currently restricted to an apartment building in midtown and
wears an electronic monitor to ensure compliance with that restriction. There are also four
co-signors on a $10 million bond secured by two properties. Tomorrow morning, Mr. Abdel-
Wadood is scheduled to plead guilty before Magistrate Judge Gorenstein. The proposed
modification would allow Mr. Abdel-Wadood to travel in Manhattan between 7:00 a.m. and
midnight; he would continue to be electronically monitored and the bond conditions would remain
in place. Mr. Abdel-Wadood’s family is now in New York City and living with him for the
summer. His wife and son would surrender their passports during their stay.

               If this proposal is acceptable to the Court, we would discuss bail further with the
government before the family returns to Dubai in late August for the beginning of the school year.
The intention would be to propose, on consent, a new bail package that would permit the family’s
passports to be returned but give the Court continued confidence that Mr. Abdel-Wadood is not a
flight risk.




Paul Shechtman            T: +1.212.508.6107     F: +1.800.404.3970
Partner                   1251 Avenue of the Americas, 49th Floor, New York, New York 10020‐1100
                          paul.shechtman@bracewell.com          bracewell.com


AUSTIN    CONNECTICUT   DALLAS   DUBAI   HOUSTON      LONDON     NEW YORK      SAN ANTONIO         SEATTLE   WASHINGTON, DC
             Case 1:19-cr-00233-LAK Document 44 Filed 06/27/19 Page 2 of 2




June 27, 2019
Page 2


                As noted, the government consents to this proposed modification; Pretrial Services
takes no position and would adjust the monitoring conditions accordingly if this request is granted.

                                                           Respectfully submitted,
                                                           /s/ Paul Shechtman

                                                           Paul Shechtman



PS/wr
cc:   AUSA Brendan Quigley
      Pretrial Services Officer Joshua Rothman




AUSTIN   CONNECTICUT   DALLAS   DUBAI   HOUSTON   LONDON   NEW YORK   SAN ANTONIO   SEATTLE   WASHINGTON, DC
#5955008.1
